Citation Nr: 1616745	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-09 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an October 1981 rating decision which denied entitlement to service connection for hypertension, a compensable rating for tinea pedis, and a rating in excess of 10 percent for excision, accessory ossicle, right ankle, postoperative with traumatic arthritis.

2.  Whether there was clear and unmistakable error (CUE) in a September 2002 rating decision which denied entitlement to service connection for tinnitus, and a rating in excess of 10 percent for excision, accessory ossicle, right ankle, postoperative with traumatic arthritis.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hearing loss.

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated at 50 percent disabling.

5.  Entitlement to service connection for a heart condition.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for a left ankle condition.

8.  Entitlement to service connection for a left knee condition.

9.  Entitlement to service connection for a right knee condition.

10.  Entitlement to a compensable rating for scar, laceration, right eyebrow.

11.  Entitlement to an effective date prior to April 12, 2010, for the grant of service connection for tinnitus.

12.  Whether there was clear and unmistakable error (CUE) in a July 2003 rating decision which assigned a 10 percent disability rating following a period of a temporary total rating from January 20, 2003, to May 1, 2003, for posttraumatic arthritis, right ankle, status post accessory ossicle excision with scars.

13.  The propriety of the assignment of a 20 percent disability rating following a period of a temporary total rating from August 10, 2010, to September 30, 2011, for posttraumatic arthritis, right ankle, status post accessory ossicle excision with scars.

14.  The propriety of the assignment of a 20 percent disability rating following a period of a temporary total rating from February 22, 2013, to April 1, 2013, for posttraumatic arthritis, right ankle, status post accessory ossicle excision with scars.

15.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to January 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) issued in June 2012, September 2012, and September 2013.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of whether CUE was committed in an October 1981, September 2002 and July 2005 rating decisions which denied service connection for hearing loss, and whether CUE was committed in an October 2004 rating decision which denied a compensable rating for a right eyebrow laceration scar, have been raised by the record in a June 2013 statement.  The issue of entitlement to a total and permanent total rating pursuant to 38 C.F.R. § 3.340 has also been raised, by the record in an October 2013 statement.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

Issues numbered 5 through 17 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The October 1981 rating decision which denied entitlement to service connection for hypertension, a compensable rating for tinea pedis, and a rating in excess of 10 percent for excision, accessory ossicle, right ankle, postoperative with traumatic arthritis did not contain an undebatable error of fact or law.

2.  The September 2002 rating decision which denied entitlement to service connection for tinnitus, and a rating in excess of 10 percent for excision, accessory ossicle, right ankle, postoperative with traumatic arthritis did not contain an undebatable error of fact or law.

3.  In an unappealed decision dated in July 2005, the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for hearing loss on the basis that new and material evidence had not been received with regard to a link between the Veteran's hearing loss and service.

4.  The evidence received since the RO's July 2005 decision relates to a link between the Veteran's current hearing loss and service and raises a reasonable possibility of establishing the Veteran's claim of entitlement to service connection for hearing loss.

5.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, anxiety, irritability, and sleep impairment.


CONCLUSIONS OF LAW

1.  The October 1981 rating decision which failed to grant entitlement to service connection for hypertension, a compensable rating for tinea pedis, and a rating in excess of 10 percent for excision, accessory ossicle, right ankle, postoperative with traumatic arthritis, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105(c) (2014); 38 C.F.R. §§ 3.104, 3.105 (2015).

2.  The September 2002 rating decision which failed to grant entitlement to service connection for tinnitus and a rating in excess of 10 percent for excision, accessory ossicle, right ankle, postoperative with traumatic arthritis, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105(c) (2014); 38 C.F.R. §§ 3.104, 3.105 (2015).

3.  The July 2005 rating decision that found that no new and material evidence had been submitted to reopen the Veteran's claim for service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (2014); 38 C.F.R. § 20.1103 (2015).

4.  The criteria for reopening the claim of entitlement to service connection for hearing loss disorder are met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156(A) (2015).

5.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.129, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

The Veteran alleges that VA committed clear and unmistakable error in an October 1981 and September 2002 rating decision.  Clear and unmistakable error (CUE) is "a very specific and rare kind of error ... that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403 (2015).  To establish CUE, a claimant must show that (1) either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, and (2) had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Determination of an error is based on the record and law that existed at the time of the decision in question.  Russell v. Principi, 3 Vet. App. 310, 314 (1992) (en banc).  An allegation that the adjudicator improperly weighted or evaluated evidence cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(3); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994).



OCTOBER 1981 RATING DECISION
Service Connection for Hypertension

The Veteran contends that the RO erred in its October 1981 rating decision by failing to grant service connection for hypertension.  Specifically, the Veteran asserts that the RO failed to apply 38 C.F.R. §§ 3.307(a)(3), 3.309(a), and 3.303(b).

The record at the time of the October 1981 rating decision consisted of the Veteran's service treatment records and a June 1981 VA examination.  The Veteran's STRs showed that the Veteran's blood pressure was 140/92 (sitting) and 140/76 (standing) during his separation examination.  His report of medical history was negative for high blood pressure at both military entrance and separation.  The June 1981 VA examination showed that the Veteran had mild to moderate hypertension which was not being treated.  The Veteran reported that he was told he had high blood pressure during an employment physical in 1978, and was advised to lose weight.  He had not seen a doctor after that except for an employment physical exam, where he was again told his blood pressure was high, but he reported that he had not seen a doctor for it.  The Veteran's blood pressure during the June 1981 VA examination was 142/100 (sitting), 152/106 (recumbent), and 150/104 (standing).   His blood pressure during the electrocardiogram was 150/106.  

The October 1981 rating decision denied service connection for hypertension, noting that the first diagnosis of hypertension was not established until the June 1981 VA examination.  Therefore, in the absence of evidence showing compensable symptomatology for hypertension within the presumptive period, service connection was not warranted.  

The Veteran's argument is essentially that he was entitled to presumptive service connection and RO incorrectly determined no diagnosis of hypertension on discharge.  Then, as now, section 3.307(a)(3) instructed that the chronic disease must be manifest to a degree of 10 percent or more within 1 year from date of separation from service.  In this Veteran's case, in order for the presumptive provisions to have applied to his claim for service connection for hypertension, the evidence would have had to show hypertension to a compensable degree by January 1979.  The Diagnostic Code for hypertension in 1981 was 7101, which required a showing of diastolic pressure predominantly 100 or more in order to warrant a 10 percent rating.  The Veteran's separation examination showed diastolic pressure of 92 when sitting and 76 when standing.  Although he reported to the June 1981 VA examiner that he was told he had high blood pressure during a post-service physical in 1978, the evidence in the record did not contain any medical treatment records documenting the Veteran's blood pressure readings from military discharge to January 1979.  Since the evidence did not show a diagnosis of hypertension or manifestations to a compensable degree within one year after separation from military service, sections 3.307 and 3.309 did not apply.

To the extent that the Veteran contends that he should have nonetheless been entitled to service connection under 3.303(b), that regulation only applied where the chronic disease is noted in service.  As just discussed, the Veteran was not diagnosed with hypertension at any time during his military service, and his heart and vascular systems were found to be clinically normal at his service examinations.  As the evidence of record at the time of the October 1981 rating decision was absent for a diagnosis of hypertension during or within one year of service, the evidence did not justify consideration of sections 3.303(b), 3.307(a)(3), and 3.309(a).  Thus, failure to apply those regulations cannot be the basis for CUE.

The evidence is not in equipoise.  The Board finds that the October 1981 rating decision which denied service connection for hypertension did not contain CUE.  Accordingly, the Veteran's claim is denied.

Increased Rating for Tinea Pedis

The Veteran contends that the RO failed to correctly apply the law in its October 1981 rating decision by assigning a zero percent rating under Diagnostic Code 7819 for his tinea pedis.  He contends that he should have instead been awarded at least a 10 percent rating under Diagnostic Code 5284.

The record at the time of the October 1981 rating decision consisted of the Veteran's service treatment records and a VA examination.  There were no other medical records.  The Veteran's STRs showed that he had athlete's foot during his separation examination.  The Veteran was provided a VA examination in June 1981, during which he reported that while in Camp Pendleton in 1975, he experienced sweating and itching of his feet followed by blisters and peeling of skin.  The dispensary who told him he had athlete's foot and gave him powder to apply.  Since that time he had had lesions on soles of his feet and between his toes.  Physical examination revealed lesions on soles and sides of his feet, as well as the webs of his toes.  The examiner diagnosed recurrent tinea pedis.  

In the October 1981 rating decision, the Veteran was assigned a noncompensable rating under Diagnostic Code 7819 for tinea pedis.  At that time, Diagnostic Code 7819 instructed that the condition would be rated as eczema, which was rated under Diagnostic Code 7806.  That code provided a noncompensable rating where there was slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent rating was warranted where there was exfoliation, exudation or itching, if involving an exposed surface or extensive area.

As an initial matter, the Board notes that Diagnostic Code 5284 is based on impairment of the musculoskeletal system.  The evidence at the time of the October 1981 decision showed that the Veteran had a diagnosis of tinea pedis, a skin condition, which was manifested by lesions on the soles and sides of his feet, and the webs of his toes.  This disability is consistent in symptomatology and localization with conditions of the skin.  Accordingly, the Board finds that the RO did not commit any error in the October 1981 rating decision in assigning a noncompensable rating for tinea pedis under Diagnostic Code 7819.  To the extent that the Veteran disagrees with how the RO weighed the facts in assigning a 0 percent rating under DC 7819, simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  As the evidence is not in equipoise, the Veteran's claim is denied.


Increased Rating Regarding Right Ankle Condition

The Veteran contends that the RO erred in its October 1981 rating decision by failing to apply 38 C.F.R. § 3.303(b) in rating his ankle claim.  He also contends that he should have been awarded a 20 percent rating under Diagnostic Code 5003, which should have been combined with a 40 percent rating under Diagnostic Code 5270 for a 60 percent total evaluation.  Alternatively, he contends that he should have been awarded ratings under Diagnostic Codes 5258 and 7804 to be added to the 20 percent rating under Diagnostic Code 5003 to obtain a 60 percent total evaluation.

As an initial matter, the Board notes that 38 C.F.R. § 3.303(b) pertains to establishing service connection for a disability.  Once the Veteran has established service connection and the issue is the rating assigned for the disability, section 3.303 is no longer relevant.  As such, it was not clear and unmistakable error for the RO to have not applied it in evaluating the Veteran's right ankle disability.

With regard to the Veteran's remaining contentions, the record at the time of the October 1981 rating decision consisted of the Veteran's service treatment records and a VA examination conducted in June 1981.  At that time, the Veteran was service-connected for posttraumatic arthritis of the right ankle and tinea pedis, by virtue of the October 1981 rating decision.  At the June 1981 VA examination, the Veteran reported heavy swelling in his right ankle when running or doing a lot of walking.  His ankle mobility was also very weak.  Physical examination revealed that the Veteran walked with a limp.  There was no evidence of gross orthopedic deformity.  Range of motion was equal bilaterally, with tenderness at extreme dorsiflexion in the right.  Muscle strength was within normal limits.  There was slight anterior drawer on right but no demonstrated gross instability or laxity.  His scar was noted to be nontender.  X-rays show marked spurring on dorsal telar neck, small distal osteophyte fibula right.  The examiner diagnosed traumatic arthritis, residual of excision accessory ossicle.  Based on the examiner's findings and report, the RO assigned a 10 percent rating under Diagnostic Code 5010.

Based on a review of the record at the time of the October 1981 rating decision, the Board finds that the decision did not contain CUE.  First, the Board finds that a 20 percent rating was not warranted under Diagnostic Code 5003.  Although the Veteran contends that such a rating was warranted due to arthritis of both his left and right ankles, he was not service-connected for a left ankle disability at that time. Indeed, the Veteran did not file a claim for a left ankle disability until April 2010.  Disability ratings are awarded to compensate only for those conditions that are caused by service.  Accordingly, it was not clear and unmistakable error for the RO to have not considered any impairment to the Veteran's left ankle in evaluating his right ankle.

Second, the RO did not err by not awarding a rating under Diagnostic Codes 5258, 5270, and 7804.  The Board first notes that Diagnostic Code 5258 applies to disorders of the knee, and was therefore not applicable for rating the Veteran's right ankle disability.  Additionally, as the evidence showed that the Veteran was able to move his right ankle, there was no evidence to support a rating for ankylosis under Diagnostic Code 5270.  Lastly, Diagnostic Code 7804 provided a 10 percent rating for superficial scars which are tender and painful on objective demonstration.  The evidence at the time of the October 1981 rating decision showed that the Veteran's scar was non-tender.  Given the facts, there was no evidence to support any rating under the above diagnostic codes, and the RO did not commit CUE by not applying them to the Veteran's case.

Finally, the Board notes that when determining a Veteran's overall disability rating, the percentages for individual disabilities are not simply added together to obtain the overall rating.  Rather, the individual service-connected disorders will be arranged in the order of severity, beginning with the most disabling, and then combined using Table I. 38 C.F.R. § 4.25.  In other words, even if the Veteran had been entitled to separate ratings for his right ankle arthritis under various diagnostic codes - which again, is not the case - those ratings would not have been added together to achieve a 60 percent total rating.

In summary, the Board finds that the October 1981 rating decision did not contain CUE.  Therefore, the Veteran's claims are denied.
SEPTEMBER 2002 RATING DECISION
Service Connection for Tinnitus

The Veteran contends that because he was granted service connection for tinnitus in a September 2012 rating decision, the RO erred in September 2002 when it denied his claim.

As an initial matter, the Board notes that the fact that the Veteran was awarded service connection for tinnitus in a later rating decision does not demonstrate that there was CUE at the time of the September 2002 decision.  Determination of an error is based on the record and law that existed at the time of the decision in question.  Russell, 3 Vet. App. at 314.  

Furthermore, the Board finds that the Veteran's argument amounts to no more than disagreement with how the RO evaluated the evidence and cannot constitute CUE.  At the time of the September 2002 rating decision, the evidence of record contained the Veteran's STRs, post-service treatment records and private treatment records.  The Veteran claimed service connection for tinnitus as a result of being hit in the forehead/eyebrow with the butt of a rifle during training.  See Statement received June 3, 2002.  While the Veteran's STRs confirmed that he incurred an injury to his forehead, there was no indication of any tinnitus during active duty service.  Rather, the Veteran's medical records showed that he first reported ringing in his ears in April 1996, almost 20 years after separating from the military.  The Veteran also reported exposure to post-service occupational and recreational noise exposure.  There was no medical opinion linking the Veteran's tinnitus to any event in service.

In September 2002, as now, service connection required evidence of a current disability, an in-service event or injury, and a causal nexus between the in-service event or injury and that current disability. 38 C.F.R. § 3.303.  While the available medical evidence in September 2002 documented that the Veteran had tinnitus, there was no evidence linking his condition to service.  His STRs did not indicate any ear problems during active duty service.  Other than the Veteran's conclusory assertions, there was no evidence, much less competent, undebatable evidence, tending to establish a causal nexus between the Veteran's service and the diagnosed tinnitus.  Given the facts and law at the time of the denial of his claim, the Board finds that at the very least, reasonable minds could differ as to whether the Veteran's tinnitus in September 2002 was related to service. 

Increased Rating Regarding Right Ankle Condition

The Veteran contends that the RO erred in its September 2002 rating decision by failing to award a 20 percent rating under Diagnostic Code 5003, which should have been combined with ratings under Diagnostic Codes 5258 and 7804 to be added to the 20 percent rating under Diagnostic Code 5003 to obtain a 60 percent total evaluation.

At the time of the September 2002 rating decision, the evidence consisted of VA and private medical treatment records, and a VA examination conducted in August 2002.  The Veteran's medical records showed that he complained of swelling and that his ankle twisted easily.  He also had to get a doctor's note for work due to ankle sprains on several occasions.  Diagnostic imaging from July 1985 and February 1999 revealed manifestations of degenerative disease and calcaneal spur, but otherwise no abnormalities.

During the August 2002 VA examination, Veteran reported that he was treated four months ago by his primary care provider with non-steroidal anti-inflammatories.  He reported that his ankle gave out when stepping on a rock, playing softball or basketball, and would easily roll or turn over on grassy fields.  He reported that he has used an ankle brace since the 1970s and used Motrin as needed.  Physical examination revealed a mildly antalgic gait due to the right ankle pain.  There was no edema or swelling, however there was tenderness to palpation at the anterior talofibular ligament and distal malleolus.  Range of motion testing revealed flexion to 25 degrees, extension to 15 degrees, internal rotation to 40 degrees, and external rotation to 20 degrees.  Vascular neurologic examination of the lower extremity was intact.  Drawer and tilt tests were negative.  The examiner diagnosed post-traumatic arthritis, right ankle, secondary to inversion sprain and operative changes secondary to excision of accessory ossicle.

As discussed above with regard to the rating assigned for the right ankle condition in the October 1981 rating decision, the evidence did not show impairment of the knee or ankylosis of the right ankle, such that Diagnostic Codes 5258 and 5270 should have applied.  Similarly, with regard to Diagnostic Code 7804, the record lacked any evidence that the Veteran's scar had become unstable or painful, such that a rating under that code was warranted.  Therefore, the RO did not commit CUE by not applying those diagnostic codes in evaluating the Veteran's right ankle condition.

Additionally, as discussed above, even if the Veteran had been entitled to separate ratings for his right ankle arthritis under various diagnostic codes - which again, is not the case - those ratings would not have been added together to achieve a 60 percent total rating.

In summary, the Board finds that the September 2002 rating decision did not contain CUE.  Therefore, the Veteran's claims are denied.


II.  New and Material Evidence to Reopen a Claim for Hearing Loss

Service connection for hearing loss was denied in an October 1981 rating decision on the basis that there was no evidence of hearing loss in the Veteran's left ear, and no evidence of aggravation of right ear hearing loss that had been noted upon entrance into service.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the rating decision therefore became final.  See 38 U.S.C.A. §§ 5103, 5103A, 7105 (2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  The Veteran filed to reopen his claim for service connection for hearing loss in June 2002, and his claim was again denied in a September 2002 rating decision.  Although he filed a timely notice of disagreement in May 2003, he failed to perfect his appeal following issuance of a statement of the case in April 2004.  Therefore, the September 2002 rating decision also became final.  Id.  The Veteran filed another request to reopen his claim in December 2004, which was denied in a July 2005 rating decision.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the rating decision therefore became final.  Id.  
 
The Veteran's most recent application to reopen his claim for service connection for bilateral hearing loss was received in April 2010.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).
 
The July 2005 rating decision noted that the Veteran's claim had previously been denied on the bases that the evidence did not show that his hearing was not permanently worsened as a result of service, and determined that new and material evidence had not been submitted to substantiate the claim.  Therefore, in this case, new and material evidence would consist of evidence that the Veteran's right ear hearing loss was aggravated by service or that his left ear hearing loss is related to service.

Since the July 2005 rating decision, evidence received by the VA includes a statement by the Veteran's private physician, Dr. Ruiz, linking his hearing loss to service, as well as additional medical records, lay statements and VA examination reports.  The Board finds that the statement from Dr. Ruiz is new and material, and serves to reopen the claim.
 

III.  Increased Rating for PTSD

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran receives a 50 percent rating for his PTSD under Diagnostic Code 9411.  Under that code, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.
 
A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.
 
A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.
 
The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The evidence regarding the severity of the Veteran's PTSD comes from his medical treatment records and a VA examination administered in May 2012.  During the May 2012 VA examination, the Veteran reported symptoms of marked diminished interest or participation in significant activities, feeling of detachment from others, difficulty staying or falling asleep, irritability or outbursts of anger, difficulty concentrating, exaggerated startle response.  He also reported anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of mood and motivation, and difficulty in adapting to stressful circumstances.  The Veteran further reported that he got very nervous when he saw helicopters and started following them in his car to see if they crashed.  He then would start gagging and got nervous.  Helicopter noises made him jumpy.  The site of any blood reminded him of the wreckage and he felt nervous.  He also avoided noisy places.  The Veteran denied suicide attempts.

As to familial relationships, the Veteran reported that his marriage was good, but he got angry at times and this frustrated his wife.  He had a good relationship with his 3 children and 3 grandchildren.  

Following the clinical interview, the examiner diagnosed the Veteran with mild PTSD, and assigned a GAF score of 62.  The examiner determined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran's medical treatment records show that he has consistently reported symptoms of depression, anxiety, irritability and sleep disturbances.  At all medical appointments he was consistently noted to be fully oriented, with normal hygiene and appearance.  His speech and thought processes were also consistently normal.

Based on the above, the Board finds that a disability rating in excess of 50 percent is not warranted.  The Veteran's psychiatric condition is primarily manifested by depression, anxiety, irritability, and sleep impairment.  There is no evidence that the Veteran experiences any other symptoms indicative of a higher rating at any time during the appeal period, such as suicidal ideation, obsessional rituals, speech impairment, spatial disorientation or neglect of personal appearance and hygiene.  The Veteran was consistently noted to be fully oriented, with normal hygiene and appearance.  While he reports anxiety and depression, it has never been noted to be of such severity as to affect his ability to function independently, appropriately or effectively.  Also, although he experiences irritability, it is not of such severity as to approximate impaired impulse control.  Furthermore, the Veteran maintains good relationships with his wife, children, and grandchildren, indicating an ability to establish and maintain effective relationships.  The Veteran's symptomatology is consistent with the assigned rating, and a rating in excess of 50 percent is not warranted.

The Board has also considered whether referral is warranted for extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  However, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings are inadequate.  The Veteran reported anxiety, depression, irritability, and sleep impairment.  These are all symptoms encompassed by the schedular rating criteria.  Thus, the Board finds the rating criteria adequately contemplate the Veteran's psychiatric disability symptomatology, and referral for extraschedular consideration is not warranted.

Finally, the Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in the case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Neither the Veteran nor the record raises the issue that he is unemployable due solely to his service-connected PTSD.  There is no medical evidence that the Veteran's psychiatric disability has markedly interfered with employment, and he has not stated that he is unable to perform job duties due to his service-connected disability.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability. 

IV.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regard to the Veteran's CUE claims, those claims are based on the evidence of record at the time of the challenged decision; there is no evidentiary development for such claims.  See, e.g., Livesay v. Principi, 15 Vet. App. 165, 178 (2001) ("These rules [implementing the VCAA] make clear that several of the claimant-friendly provisions of title 38 generally applicable to the adjudication of VA benefits claims for not apply to CUE motions."; "there is nothing in the text of the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions.")  Accordingly, the Board finds that no further action is necessary to comply with the duty to assist with respect to those claims.

As to the Veteran's PTSD claim, he does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in June 2010, February 2012, and April 2012 are of record, and inform the Veteran of the evidence needed to support his claim for an increased rating.  The RO has obtained pertinent medical records including the Veteran's VA outpatient treatment reports and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c).

The Veteran was also provided with a VA examination in May 2012.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  The Board acknowledges that nearly three years have passed since the examination.  Generally, a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  However, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  In this case, there has been no indication in the record that his symptomology has increased in severity such that a new examination is necessary.  To the contrary, the Veteran's medical records indicate that his psychiatric condition has remained stable.  Accordingly, the Board finds that no further development is required.




ORDER

The claim alleging CUE in an October 1981 rating decision is denied.

The claim alleging CUE in a September 2002 rating decision is denied.

New and material evidence has been received to reopen the claim of service connection for hearing loss, and to that extent only is the appeal granted.

A rating in excess of 50 percent posttraumatic stress disorder is denied.


REMAND

The Veteran has numerous claims which need to be remanded.  For the sake of clarity, the Board will refer to the issues by the number as listed in the Issues section of this decision.

Issues #5 and #6

The RO issued a rating decision on June 29, 2012, which, inter alia, denied entitlement to service connection for a heart condition and sinusitis.  He was provided notice of this decision in July 2012.  On June 18, 2013, the RO received a statement from the Veteran, in which he alleged CUE in the June 2012 rating decision with regard to those issues.  However, the one year appeal period had not run on the June 2012 rating, and accordingly, that decision had not become final.  An assertion of CUE cannot be made against a non-final rating decision.  See 38 C.F.R. § 3.105(a).  Therefore, the Veteran's contentions should have been construed as a notice of disagreement with the June 2012 denials of service connection for a heart condition and sinusitis.  

However, the RO has not yet issued a statement of the case regarding those claims.  Rather, the RO has erroneously adjudicated the Veteran's appeal as claims of CUE in the June 2012 rating decision, rather than entitlement to service connection for a heart condition and sinusitis.   Essentially, since the Veteran's claims have been adjudicated under a standard far higher than what is required of him.

Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240 (1999).  Accordingly, remand is necessary to issue a statement of the case adjudicating the correct issues. 

Issues #7 through #10

The RO issued a rating decision September 29, 2012, which, inter alia, denied entitlement to a compensable rating for the Veteran's right eyebrow laceration scar, and denied entitlement to service connection for a left ankle condition, a left knee condition, a right knee condition.  On June 18, 2013, the RO received a statement from the Veteran, in which he alleged CUE in the September 2012 rating decision with regard to those issues.  However, as the one year appeal period had not run on the September 2012 rating decision, that decision had not become final.  An assertion of CUE cannot be made against a non-final rating decision.  See 38 C.F.R. § 3.105(a).  Therefore, the Veteran's contentions should have been construed as a notice of disagreement with the September 2012 rating decision.

Again, the RO has not yet issued a statement of the case regarding those claims.  Rather, the RO has erroneously adjudicated the Veteran's appeal as claims of CUE in the September 2012 rating decision, and remand is necessary to issue a statement of the case adjudicating the correct issues.

Issue #11

The Veteran was awarded service connection for tinnitus in a September 2012 rating decision, and assigned a 10 percent rating effective April 12, 2010, the date he filed a request to reopen his previously denied claim.  In his June 2013 statement, the Veteran alleged CUE in a September 2002 rating decision and the September 2012 rating decision, and argued that because service connection was granted in September 2012, the RO erred in September 2002 and his award for service connection should be effective back to the date he originally filed his claim (June 2002).  The RO appears to have attempted to adjudicate both issues by finding that an earlier effective date was not warranted as there was no CUE in the September 2002 rating decision.  However, the RO failed to evaluate the Veteran's claim under the appropriate standard of law.  The issue of whether the Veteran is entitled to an effective date prior to April 12, 2010, for the award of service connection for tinnitus is wholly separate from whether there was CUE in the September 2002 rating decision, particularly since there was additional adjudication of the Veteran's claim between those two rating decisions.  See July 2005 rating decision.  Remand is necessary to issue a statement of the case properly adjudicating the claim for an effective date prior to April 12, 2010, for the grant of service connection for tinnitus.

Issues #12 and #13

The June 2012 rating decision assigned a temporary 100 percent rating for the Veteran's right ankle condition from August 10, 2010, to September 30, 2011, and 20 percent rating thereafter.  In his June 2012 statement, the Veteran asserted that the RO committed CUE in reducing his rating to 20 percent following the temporary total rating.  Since the June 2012 rating decision was not final, the Veteran's contentions should have been construed as a notice of disagreement with that decision, rather than a claim for CUE.  The RO has not yet issued a statement of the case regarding that claim.  Remand is necessary to issue a statement of the case on that issue.

The Veteran also contended in June 2012 that the RO has committed CUE in the July 2003 rating decision which assigned a 10 percent disability rating following a period of a temporary total rating from January 20, 2003, to May 1, 2003, for his right ankle condition.  In a September 2013 rating decision, the RO found no error in the July 2003 rating decision, and the Veteran filed a timely notice of disagreement in October 2013.  However, the RO has not yet issued a statement of the case with regard to that claim.  Remand is necessary to issue a statement of the case on that issue.

With regard to all of the above issues (number 5 through 13), the Board notes that the Veteran should not be disadvantaged by errors identified by the Board; thus, while the RO must issue a statement of the case addressing those claims, the Veteran will not be required to submit an additional substantive appeal.  Issues number 5 through 15 should be returned to the Board following issuance of a statement of the case by the RO.

Issue #14

The Board notes that the Veteran has also appealed the propriety of the assignment of a 20 percent disability rating following a period of a temporary total rating from February 22, 2013, to April 1, 2013, for his right ankle condition.  However, there are no VA treatment records in the Veteran's claims file after August 2013.  Such records are necessary for adjudicating the claim and must be obtained on remand.

Issue #15

As to the Veteran's claim for service connection for hearing loss, the Board finds that remand is necessary in order to obtain an addendum VA medical opinion.  The Veteran was afforded several VA examinations regarding his hearing loss claim.  However, the medical opinions in those examination reports focus on whether the Veteran's hearing loss was caused by in-service noise exposure.  The Veteran has contended that his hearing loss may have alternatively been caused by being hit in the head with the butt of a rifle during service.  See Veteran statements received June 3, 2003, and December 28, 2004.  An additional medical opinion is necessary in order to address this possible theory of service connection.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from August 2013 to the present, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

2. Obtain an addendum opinion from the same examiner who conducted the September 2012 VA examiner to ascertain whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that causation of the Veteran's hearing loss is due to being hit in the head with the butt of a rifle during service.  If that examiner is unavailable, the appellant should be afforded a new VA examination.  The examiner is requested to review all pertinent records associated with the claims file.
 
Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
 
If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

3.  Issue a statement of the case pertaining to the following issues:

(a) Entitlement to service connection for a heart condition;

(b) Entitlement to service connection for sinusitis;

(c) Entitlement to service connection for a left ankle condition;

(d) Entitlement to service connection for a left knee condition;

(e) Entitlement to service connection for a right knee condition;

(f) Entitlement to a compensable rating for scar, laceration, right eyebrow;

(g) Entitlement to an effective date prior to April 12, 2010, for the grant of service connection for tinnitus;

(h) The propriety of the assignment of a 20 percent disability rating following a period of a temporary total rating from August 10, 2010, to September 30, 2011, for posttraumatic arthritis, right ankle, status post accessory ossicle excision with scars;

(i) The propriety of the assignment of a 20 percent disability rating following a period of a temporary total rating from February 22, 2013, to April 1, 2013, for posttraumatic arthritis, right ankle, status post accessory ossicle excision with scars; and

(j) Entitlement to service connection for hearing loss.  

The case should then be returned to the Board for further consideration, if otherwise in order.  The Veteran is not required to submit an additional substantive appeal with regard to the above listed issues.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


